After Remand from the Supreme Court

ROBERTSON, Presiding Judge.
This court affirmed the trial court’s judgment, without an opinion, but with a written dissent. Birmingham News, Inc. v. Watson, 778 So.2d 813 (Ala.Civ.App.1999). This court’s judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Birmingham News, 778 So.2d 814 (Ala.2000). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed and the cause remanded *820for that court to enter a judgment in favor of The Birmingham News, Inc.
REVERSED AND REMANDED WITH INSTRUCTIONS.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.